United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                             No. 03-41579
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

CLARENCE JOSEPH KRING,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-03-CR-226-1
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Clarence

Joseph Kring on appeal has requested leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Kring has received a copy of counsel’s motion but has

not filed a response.

     Our independent review of the brief and the record discloses

no non-frivolous issue for appeal.   Counsel’s motion for leave to




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-41579
                               -2-

withdraw is granted, counsel is excused from further

responsibilities, and the appeal is dismissed.   5TH CIR. R. 42.2.

     MOTION TO WITHDRAW GRANTED; APPEAL DISMISSED.